Opinion issued March 29, 2012.
 


 
 
 
 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-12-00069-CV
———————————
thomas t.s.
chung, kyoung han kwon and kyung sub song, Appellants
V.
hong
bae kim, individually and on behalf of the congregation of the korean christian
church of houston,
Appellee

 

 
On Appeal from the 333rd District Court 
Harris County, Texas

Trial Court Cause No. 2010-10464
 

MEMORANDUM OPINION
Appellants have filed an unopposed motion to dismiss
the appeal.  No opinion has issued.  Accordingly, we grant the motion and dismiss
the appeal.  See Tex. R. App. P. 42.1(a)(1).
We dismiss all other pending motions as moot.  We direct the Clerk to issue the mandate
within 10 days of the date of this opinion. 
See Tex. R. App. P. 18.1.
PER CURIAM
Panel
consists of Chief
Justice Radack and Justices Higley and Brown.